DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (a respective dependent claims) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, in line 12, applicant disclose the conditional expression: “2.50<r12/r2/D6<7.00.”  However, it is unclear how three variable values are divisible by one another to arrive at the solutions set forth in TABLE 8 on page 30 of the Specification, thereby rendering the claim vague and indefinite.  For purpose of examination, this condition expression was not considered on the merits.  The respective dependent claims inherit the rejection from their parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (CN 110297312 A).
In regard to claim 1, Sun discloses an imaging lens comprising in order from an object side to an image side (Figure 1), a first lens with negative refractive power in a paraxial region (page 18, TABLE 13, f1 = -3.058 mm), a second lens with positive refractive power (page 18, TABLE 13, f2 = 5.005 mm) having a convex object-side surface in a paraxial region (page 9, TABLE 1, R3 = 1.933 mm, Figure 1, “L2”), a third lens with positive refractive power in a paraxial region (page 18, TABLE 13, f3 = 2.122 mm), a fourth lens (Figure 1, “L4”), a fifth lens having a concave object-side surface in a paraxial region (page 9, TABLE 1, R9 = -5.855 mm, Figure 1, “L5”), and a sixth lens having a concave image-side surface in a paraxial region (page 9, TABLE 1, R12 = 1.010 mm, Figure 1, “L6”), wherein the following conditional expressions (1) and (2) are satisfied: (1) 0.20<vd2/vd6<0.60 → 23.53/56.12 = 0.42 (page 9, TABLE 1) (2) 12.5<|f6|/D6<90.00 → |-13.822|/0.602 = 22.96 (page 9, TABLE 1, page 18, TABLE 13).
Regarding claim 2, Sun discloses wherein an image-side surface of said third lens is convex in the paraxial region (page 9, TABLE 1, R6 = -1.481 mm, Figure 1, “L3”).  
Regarding claim 3, Sun discloses wherein the following conditional expression (4) is satisfied: (4) 5.25<|f6|/f<50.00 → |-13.822|/1.972 = 7.01 (page 9, TABLE 1, page 17, TABLE 13).  
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teranishi et al (JP 6553270).
In regard to claim 1, Teranishi et al discloses an imaging lens comprising in order from an object side to an image side (page 11, TABLE 1, Figure 1), a first lens with negative refractive power in a paraxial region (page 21, TABLE 13, f1 = -3.021mm, Figure 1, “L1”), a second lens with positive refractive power (page 21, TABLE 13, f2 = 3.681 mm) having a convex object-side surface in a paraxial region (page 11, TABLE 1, R3 = 1.686 mm, Figure 1, “L2”), a third lens with positive refractive power in a paraxial region (page 21, TABLE 13, f3 = 2.951 mm), a fourth lens (Figure 1, “L4”), a fifth lens having a concave object-side surface in a paraxial region (page 11, TABLE 1, R9 = -0.788 mm, Figure 1, “L5”), and a sixth lens having a concave image-side surface in a paraxial region (page 11, TABLE 1, R12 = 1.253 mm, Figure 1, “L6”), wherein the following conditional expressions (1) and (2) are satisfied: (1) 0.20<vd2/vd6<0.60 → 19.24/56.09 = 0.34 (page 11, TABLE 1) (2) 12.5<|f6|/D6<90.00 → |24.478|/0.910 = 26.9 (page 11, TABLE 1, page 21, TABLE 13).
Regarding claim 2, Teranishi et al discloses wherein an image-side surface of said third lens is convex in the paraxial region (page 11, TABLE 1, R6 = -100.530 mm, Figure 1, “L3”).  
Regarding claim 3, Teranishi et al discloses wherein the following conditional expression (4) is satisfied: (4) 5.25<|f6|/f<50.00 → |24.478|/3.387 = 7.23 (page 21, TABLE 13).  
Regarding claim 4, Teranishi et al discloses wherein the following conditional expression (5) is satisfied: (5) -45.00<|f6|/f1<-5.00 → |24.478|/-.021 = - 8.1 (page 21, TABLE 13).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 3, 2022